Exhibit 10.1


TIVITY HEALTH, INC.
AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(EXECUTIVE OFFICERS AND OTHER SENIOR OFFICERS)
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into on GRANT DATE (the "Grant Date"), by and between TIVITY HEALTH, INC., a
Delaware corporation (the "Company"), and PARTICIPANT NAME (the "Grantee"),
under the Company's Amended and Restated 2014 Stock Incentive Plan (the
"Plan").  Terms not otherwise defined herein shall have the meanings given to
them in the Grantee's employment agreement with the Company (as may be amended
from time to time, the "Employment Agreement"), or in the absence of an
Employment Agreement or if not defined in the Employment Agreement, then the
meanings given to them in the Plan.
WHEREAS, the Company desires to afford the Grantee an opportunity to purchase
shares of Common Stock, $.001 par value per share ("Common Stock"), of the
Company, in accordance with the provisions of the Plan.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Grant of Option.  Company hereby grants to the Grantee the option (this
"Option"), exercisable in whole or in part, to purchase NUMBER OF SHARES shares
of the Company's Common Stock, for an exercise price of EXERCISE PRICE per
share.
2. Non-Qualified Stock Option.  This Option is granted as a non-qualified stock
option under the Plan, and is not intended to qualify as an incentive stock
option, as that term is used in Section 422 of the Internal Revenue Code of
1986, as amended.  This means that, at the time the Grantee exercises all or any
portion of this Option, the Grantee will have taxable income equal to any
positive difference between the market value of the Common Stock at the date of
the exercise and the option exercise price paid for the Common Stock under this
Option as shown in Section 1 of this Agreement.
3. Timing of Exercise.  The Grantee may exercise this Option with respect to the
percentage of shares set forth below from and after the dates specified below:


 
Percentage Vested
 
 
Date of Vesting
33%
66%
100%
 
One Year from Grant Date
Two Years from Grant Date
Three Years from Grant Date



This Option will expire ten (10) years from the Grant Date.
4. Manner of Exercise.  This Option may be exercised by the Grantee (or other
person entitled to exercise this Option under Section 5 of this Agreement) by
providing notice to the stock plan administrator of the Grantee's or such other
person's intent to exercise this Option, and providing to the stock plan
administrator all required information necessary to complete the exercise
transaction. Such notice shall not be effective unless accompanied by the full
purchase price for all shares so purchased within the timeframe required by the
plan administrator.  The purchase price shall be payable in cash, personal check
(subject to collection), bank draft or such other method as the Committee may
determine from time to time.  In the Committee's discretion, the purchase price
may also be paid by the tender of, by either actual delivery or attestation,
Common Stock acceptable to the Committee and valued at its Fair Market Value on
the date of exercise or through a combination of Common Stock and cash.  The
purchase price shall be calculated as the number of shares to be purchased times
the option exercise price per share as shown in Section 1 of this Agreement. 
The Company shall have the right to require the Grantee to remit to the Company
an amount necessary to satisfy any federal, state and local withholding tax
requirements prior to the delivery of any certificate for such shares, which may
be paid as set forth in Section 5.5 of the Plan.
5. Nontransferability of Option.  This Option shall not be transferable by the
Grantee (or his or her personal representative or estate) other than by will or
by the laws of descent and distribution, and will be exercisable during the
Grantee's lifetime only by the Grantee.  The terms of this Agreement shall be
binding on the executors, administrators, heirs and successors of the Grantee.
6. Termination of Employment.
(a) Termination by the Company for Cause.  If the Grantee's employment with the
Company is involuntarily terminated for Cause, then all shares subject to this
Option, whether vested or unvested, will be forfeited and the Grantee shall have
no further rights with respect to such shares or this Option.
(b) Termination by Reason of Retirement.  If the Grantee's employment by the
Company terminates by reason of Retirement (as defined in the Plan), this
Option, to the extent  not previously exercisable shall continue vesting and
become first exercisable upon the schedule set forth in Section 3 (or otherwise)
as if the Grantee had continued employment through each such Vesting Date (or
such other vesting event pursuant to Section 6(d) or Section 10) and, upon
becoming exercisable, this Option may be exercised until the expiration of the
stated term of this Option.
(c) Termination by the Company without Cause or by the Grantee for Good Reason. 
If Grantee's employment with the Company (i) is involuntarily terminated by the
Company for any reason other than termination for Cause, or (ii) is terminated
by the Grantee for Good Reason, then, subject to Grantee's execution of any
release of claims provided for in the Employment Agreement, if applicable, the
number of shares subject to this Option that will become exercisable on the date
of termination shall be the excess of (x) the NUMBER OF SHARES multiplied by a
fraction, the numerator of which is the number of full months since the Grant
Date during which Grantee was employed by the Company and the denominator of
which is 36, over (y) the number of shares subject to this Option that have
previously become exercisable in accordance with Section 3.  All shares subject
to this Option granted hereunder that are exercisable may be exercised by the
Grantee for a period of three months from the date of such termination of
employment or until the expiration of this Option's term, whichever period is
the shorter.  In the absence of an Employment Agreement, the term "Good Reason"
shall mean (A) a material reduction in the Grantee's base salary (unless such
reduction is part of an across the board reduction affecting all Company
executives with a comparable title), or (B) a requirement by the Company to
relocate the Grantee to a location that is greater than 25 miles from the
location of the office in which the Grantee performs his or her duties at the
time of such relocation.
 

--------------------------------------------------------------------------------

(d) Termination by Reason of Death or Disability.  If the Grantee's employment
by the Company terminates by reason of death or Disability (as defined in the
Plan), the shares subject to this Option not previously exercisable shall
immediately become exercisable and this Option may thereafter be exercised by
the Grantee or, in the case of the Grantee's death, by the legal representative
of the estate or by the legatee of the Grantee under the will of the Grantee,
until the expiration of the stated term of this Option.
 (e)                        Other Termination.  If the Grantee's employment by
the Company is terminated for any reason other than as described in Sections
6(a) through 6(d) above, this Option shall thereupon terminate, except that this
Option may be exercised by the Grantee, to the extent otherwise then
exercisable, for a period of three months from the date of such termination of
employment or until the expiration of this Option's term, whichever period is
the shorter.


7. Restrictive Agreement.  As a condition to the receipt of any shares subject
to this Option, the Grantee (or his or her legal representative or estate or any
third party transferee), if the Company so requests, will execute an agreement
in form satisfactory to the Company in which the Grantee or such other recipient
of the shares represents that he or she is purchasing the shares for investment
purposes, and not with a view to resale or distribution.
8. Option Award Subject to Recoupment Policy.  The award of this Option is
subject to the Tivity Health, Inc. Compensation Recoupment Policy (the
"Policy").  The award of this Option, or any amount traceable to the award of
this Option, shall be subject to the recoupment obligations described in the
Policy.
9. Adjustment.  In the event of any merger, reorganization, consolidation,
recapitalization, extraordinary cash dividend, stock dividend, stock split or
other change in corporate structure affecting the Common Stock, the number of
shares of Common Stock of the Company subject to this Option and the price per
share of such shares shall be equitably and proportionately adjusted by the
Committee in accordance with the Plan.
10. Change in Control.  If the Grantee's employment with the Company (or its
successor company) (a) is involuntarily terminated within 12 months following a
Change in Control for any reason other than termination for Cause, (b) is
terminated by the Grantee for Good Reason within 12 months following a Change in
Control, or (c) has terminated by reason of Retirement as of the date of the
Change in Control, this Option shall immediately vest, become fully exercisable
and may thereafter be exercised for 12 months (or the expiration of this
Option's stated term, whichever period is the shorter); provided, however, that
if in connection with a Change in Control, the acquiring corporation (or other
successor to the Company in the Change in Control) does not assume this Option
or substitute an equivalent award, then the Company may take such actions as
provided under Section 10 of the Plan. For purposes of this Section 10, the term
"Good Reason" shall have the meaning set forth in Section 6(c).
 

--------------------------------------------------------------------------------

11. No Rights Until Exercise.  The Grantee shall have no rights hereunder as a
stockholder with respect to any shares subject to this Option until the date on
which a stock certificate or book-entry shares are issued to him or her for such
shares upon the exercise of this Option in accordance with this Agreement.
12. Plan.  This Agreement is made under and subject to the provisions of the
Plan, and all of the provisions of the Plan that do not conflict with this
Agreement are also provisions of this Agreement.  If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern.  By signing this Agreement,
the Grantee confirms that he or she has received a copy of the Plan.
13. Confidentiality, Non-Solicitation and Non-Compete.  In the event Grantee
breaches any of the confidentiality, non-solicitation or non-compete covenants
set forth in the Employment Agreement, if applicable, this Option shall
immediately thereupon expire and be forfeited, and the Company shall be entitled
to seek other appropriate remedies it may have available in connection with such
breach.
14. Amendment.  Subject to the restrictions contained in the Plan, the Committee
may amend the terms of this Agreement, prospectively or retroactively, but,
subject to Section 9 above, no such amendment shall impair the rights of the
Grantee hereunder without the Grantee's consent.
15. Employment.  By establishing the Plan, granting awards under the Plan, and
entering into this Agreement, the Company does not give the Grantee any right to
continue to be employed by the Company or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan.
16. Notices.  All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.
To the Company: Tivity Health, Inc.
                         701 Cool Springs Boulevard
                         Franklin, Tennessee 37067
To the Grantee:     PARTICIPANT NAME
(Grantee name and
address)                                                         Address on File
                          at the Company


17. Validity; Severability.  If, for any reason, any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.
 

--------------------------------------------------------------------------------

18. Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the law of the State of Delaware applicable to agreements to
be performed in the State of Delaware to the extent it may apply.
19. Captions.  The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience.  They do not define, limit, construe,
or describe the scope or intent of the provisions of this Agreement.
20. Counterparts.  This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.
21. Interpretation; Resolution of Disputes. It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Grantee.  Any dispute or disagreement
which may arise under, or as a result of, or in any way related to, the
interpretation, construction or application of this Agreement shall be
determined by the Board.  Any determination made hereunder shall be final,
binding and conclusive on the Grantee and the Company for all purposes.
22. Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee's legal representative and permitted assignees.  All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be binding upon the Grantee's heirs, executors,
administrators, successors and assignees.
23. Entire Agreement.  This Agreement, the Employment Agreement and the Plan
contain the entire understanding and agreement between the Company and the
Grantee concerning this Option, and supersede any prior or contemporaneous
negotiations and understandings.  The Company and the Grantee have made no
promises, agreements, conditions, or understandings relating to this Option,
either orally or in writing, that are not included in this Agreement, the
Employment Agreement or the Plan.
[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.





 
TIVITY HEALTH, INC.:
 
 
 
/s/ Donato Tramuto
Name: Donato Tramuto
Title:   Chief Executive Officer
         
Grantee: PARTICIPANT NAME
     
Online Grant Acceptance Satisfies Signature Requirement























































 
